BOND, C. J.
This is an application by petitioners as the rate-making representatives of “all the stock fire insurance companies doing business” in this State, for a “judicial review,” upon evidence to be heard by a commissioner, of the ruling of the Superintendent of Insurance, in refusing petitioners an increase of rates according to a schedule filed with him March 27, 1918.
The matters of original cognizance thus presented do not lie within the constitutional jurisdiction of ■ this court, which is “appellate only,” except as otherwise specified or directed in that instrument. [Const. 1875, art. 6, secs. 2 and 3; Ib., art. 8, sec. 9; Gantt v. Brown, 244 Mo. 1. c. 300; R. S. 1909, sec. 5951.] The application is therefore dismissed without prejudice to “a proper action” in a court of competent original jurisdiction. [Laws 1915, p. 318, sec. 15.]
All concur.